PER CURJAM.
The ruling complained of was to the effect that under the law of Georgia the right of the assignee in an unrecorded assignment of a bond for title to land as security for a debt is subordinate to the lien of a judgment creditor of the assignor, and that the debtor’s trustee in bankruptcy, having the rights of a judgment creditor, has a lien which takes precedence of the unrecorded assignment of the bond for title. That ruling is sustained by the decision of this court in the case of Fuller v. Atlanta National Bank, 254 Fed. 278, 165 C. C. A. 566.
As we have not been convinced that this court was in error in its above mentioned former ruling, the decree under review is affirmed.